DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Argument

Applicant's arguments and amendments received May 17, 2022 have been fully considered.  with regard to 35 U.S.C. § 102, applicant argues that the cited prior art does not disclose “see applicant argument pages 11-14”. This language corresponds to the newly amended language of claims 1 and 8. 
As such, these have been considered but they are not persuasive as addressed below. See the rejection below how the art on record reads on the newly amended language of claims as well as the examiner's interpretation of the cited art in view of the presented claim set. Further, applicant argument in regarding to 35 U.S.C. 101 rejection, the rejection withdrawn based on amendment to claims. Applicant argument in regarding newly added limitation to claims see at least paragraph 0025 as outlined below.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karve et al. US 2017/0098465

In regarding to claim 1 Karve teaches:
1. A computer-implemented method comprising: identifying one or more entities in media content; 
Referring now to FIG. 1, a method of shaping content is shown. While a user is engaged with a piece of content (e.g., audiovisual content, textual content, etc.), block 102 determines the user's cognitive state. This may be accomplished by any appropriate technique, as described above. Block 104 determines the user's temporal circumstances. These circumstances may include the time of day, the user's schedule (based on reference to the user's calendar to determine an amount of time available to consume the media), and circumstances within the content (e.g., running time, time elapsed, time to a reasonable stopping point, etc.).
Karve, 0018, 0020-0023; emphasis added


Determining, based on a user profile of a user, that an identified entity of the one more identified entities is associated with sensitive material to which the user has an adverse reaction, as indicated by the user profile of the user; 
Block 105 determines a degree of compression for the content to be shaped. A function is used to translate the user's cognitive state and the temporal circumstances, weighted by an importance value, into a degree of compression. In one example, if the user's cognitive state is measured as fatigue on a scale of 0 to 1 and an amount of available time is one hour for a piece of content that is one and a half hours long, the block 105 determines a running time for the shaped content. Following this example, a higher fatigue level or shorter available time may lead to a higher degree of compression, while a lower fatigue or longer available time may lead to less compression. Any appropriate function may be used, tailored to the types of data available.
Karve, 0018, 0020-0023; emphasis added


in response to determining that the identified entity of the one or more identified entities associated with is sensitive material, 
Karve, 0018, 0020-0023


determining a contextual impact of the identified entity based, at least in part, on an identified media type associated with the media content, a calculated percentage of time the identified entity is displayed in the media content, and determined relevancy [claim interpretation see at least paras. 0023-0024 Patent App. Publication]
Block 105 determines a degree of compression for the content to be shaped. A function is used to translate the user's cognitive state and the temporal circumstances, weighted by an importance value, into a degree of compression. In one example, if the user's cognitive state is measured as fatigue on a scale of 0 to 1 and an amount of available time is one hour for a piece of content that is one and a half hours long, the block 105 determines a running time for the shaped content. Following this example, a higher fatigue level or shorter available time may lead to a higher degree of compression, while a lower fatigue or longer available time may lead to less compression. Any appropriate function may be used, tailored to the types of data available.
Karve, 0018, 0020-0023, 0032; emphasis added

and automatically modifying by a content adaptor executing on a hardware processing device, the media content based on the determined contextual impact of the identified entity, the modifying comprising performing an ameliorative action identified based on the user profile.
Block 105 determines a degree of compression for the content to be shaped. A function is used to translate the user's cognitive state and the temporal circumstances, weighted by an importance value, into a degree of compression. In one example, if the user's cognitive state is measured as fatigue on a scale of 0 to 1 and an amount of available time is one hour for a piece of content that is one and a half hours long, the block 105 determines a running time for the shaped content. Following this example, a higher fatigue level or shorter available time may lead to a higher degree of compression, while a lower fatigue or longer available time may lead to less compression. Any appropriate function may be used, tailored to the types of data available.
Karve, 0018, 0020-0023; emphasis added

Wherein the media content comprises at least one digital image and the identified entity appears adjacent at least one other entity in the at least one digital image, and wherein the modifying automatically modifies the identified entity in the at least one digital image and retains the at least one other entity in the at least one digital image to produce a modified version of the media content for presentation to the user
Block 106 modifies the content in accordance with the user's cognitive state and temporal circumstances, expressed as the degree of compression. Content alteration may include, e.g., the deletion of scenes to make a movie fit into an allotted time slot, the speeding of certain scenes, the provision of a synopsis of deleted scenes, the removal of sensitive content, etc. It is particularly contemplated that the content may be changed in response to the user's cognitive and temporal needs. For example, if a user is accessing a piece of content late at night, the user may be fatigued and less alert, and complicated or slow-paced material may be omitted. If the ambient noise level increases or if the user is hard of hearing, the volume may be increased and subtitles may be turned on. The content may also be altered based on previous correlations between scenes and medical information among people. For example, if the user has a high risk of heart disease, and a known correlation exists between blood pressure and a particular scene, block 106 may delete that scene to protect the user. In the context of a lecture or other educational material, block 106 may skip or summarize material that the user has already mastered. In the context of a potentially stressful scene, the scene may be muted or otherwise altered or blocked.
Karve, 0025; emphasis added

In regarding to claim 2 Karve teaches:
2. The computer-implemented method of claim 1, wherein the determining that the identified entity of the one more identified entities is associated with sensitive material comprises: generating a similarity score indicative of relatedness between the identified entity and one or more other entities associated with sensitive material; 
Block 105 determines a degree of compression for the content to be shaped. A function is used to translate the user's cognitive state and the temporal circumstances, weighted by an importance value, into a degree of compression. In one example, if the user's cognitive state is measured as fatigue on a scale of 0 to 1 and an amount of available time is one hour for a piece of content that is one and a half hours long, the block 105 determines a running time for the shaped content. Following this example, a higher fatigue level or shorter available time may lead to a higher degree of compression, while a lower fatigue or longer available time may lead to less compression. Any appropriate function may be used, tailored to the types of data available.
In one embodiment, degree of compression may simply be multiplied by the weight value. For example, if the piece of content is deemed to be critical for the user, the weight value may be set equal to zero, such that the content will not be compressed at all, regardless of what degree of compression is computed. On the other hand, if the content is not important, then the value may be set to a high value, such as, e.g., 0.9. It is contemplated that any appropriate weighting scale may be used
Karve, 0018, 0020-0023; emphasis added


and in response to the generated similarity score reaching or exceeding a similarity threshold, classifying the identified entity as sensitive material. 
Karve, 0018, 0020-0023

In regarding to claim 3 Karve teaches:
The computer-implemented method of claim 1, wherein the determining the contextual impact of the identified entity comprises: identifying a media type associated with the media content; in response to identifying that the media type associated with the media content is a video, calculating the percentage of time the identified entity is displayed in the video; and performing processing based on the calculating.
Karve, 0018, 0020-0023



In regarding to claim 5 Karve teaches:
5. The computer-implemented method of claim 1, wherein the determining the contextual impact of the identified entity comprises: identifying a media type associated with the media content;
Karve, 0018, 0020-0023

in response to identifying that the media type associated with the media content is an image, 
Karve, 0018, 0020-0023


calculating a percentage of size the identified entity occupies in the image; and performing processing based on the calculating.
Block 105 determines a degree of compression for the content to be shaped. A function is used to translate the user's cognitive state and the temporal circumstances, weighted by an importance value, into a degree of compression. In one example, if the user's cognitive state is measured as fatigue on a scale of 0 to 1 and an amount of available time is one hour for a piece of content that is one and a half hours long, the block 105 determines a running time for the shaped content. Following this example, a higher fatigue level or shorter available time may lead to a higher degree of compression, while a lower fatigue or longer available time may lead to less compression. Any appropriate function may be used, tailored to the types of data available.
Karve, 0021, 0023; emphasis added


In regarding to claim 6 Karve teaches:
6. The computer-implemented method of claim 5, wherein the performing processing comprises one selected from the group consisting of: in response to determining that the calculated percentage of size the identified entity occupies in the image exceeds three percent of material presented in the image, identifying contextual impact of the identified entity in the image as being relevant and in response to determining that the calculated percentage of size the identified entity occupies in the image does not exceed three percent of material presented in the image, identifying contextual impact of the identified entity in the image as being non relevant.
Karve, 0021-0023
 

In regarding to claim 7 Karve teaches:
7. The computer-implemented method of claim 1, wherein the media content is initially an unmodified version of the media content, wherein the modifying the media content based on the determined contextual impact of the identified entity comprises: altering the identified entity to produce a modified version of the media content with the altered identified entity therein such that the altered identified entity therein is still representative of the identified entity in the unmodified version of the media content.
A method for shaping content includes determining a degree of compression for a piece of content, using a processor, based on a user's cognitive state and a set of temporal circumstances that include a run-time of the piece of content and time constraints imposed by the user's schedule. The piece of content is modified to constrain its play time in accordance with the degree of compression by deleting portions of the content to make the modified piece of content fit within the time constraints. 
Karve, 0006; emphasis added

Claims 8-9 and 12-14 list all similar elements of claims 1-2 and 5-7, but in program form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-2 and 5-7 applies equally as well to claims 8-9 and 12-14.

Claims 15-17 and 19-20 list all similar elements of claims 1-3, 5-6, but in program form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-2, 5-6 applies equally as well to claims 15-17 and 19-20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/            Examiner, Art Unit 2481